                                                                            EXHIBIT 3
        Case 2:20-cv-01526-SJF-ARL Document 28-3 Filed 11/20/20 Page 1 of 9 PageID #: 199


norma

From:                Cliff Roberts <croberts@fdis-va.com>
Sent:                Tuesday, February 12, 2019 12:44 PM
To:                  Efraim
Subject:             FW: Cliff : Card transaction 02/11/2019 PTS Sale Hold




From: Cliff Roberts
Sent: Tuesday, February 12, 2019 12:43 PM
To: 'Frank Rodriguez'
Subject: Cliff : Card transaction 02/11/2019 PTS Sale Hold




Hello Frank,

Here is the requested information needed to complete the sale. No surprise since we had talked

about the process on the first larger than average sale. As we discussed the bank itself will be able

to clear this forced ticket ( no authorization needed) sale.

Call or email with any question or concerns.

Cliff



The following information will be requested from the merchant:

A copy of the invoice for the sale in question listed below.

• The cardholder’s name and billing address.

• Delivery timeframe for product / service.

• Updated projection for future similar activity, to include frequency.

• Three months bank statements

TRANSACTION LIST Date Amount Truncated Card Number 2‐11‐2019 $50,000.00 4555xxxxxxxx7919 PTS Sale Hold




Cliff Roberts, Payments Consultant

                                                               1
     Case 2:20-cv-01526-SJF-ARL Document 28-3 Filed 11/20/20 Page 2 of 9 PageID #: 200

(800) 297‐1216 ext 316
(757) 689‐0016 fax
(757) 287‐7316 cell
(757) 213‐7316 direct dial



Ask me about




                                             2
     Case 2:20-cv-01526-SJF-ARL Document 28-3 Filed 11/20/20 Page 3 of 9 PageID #: 201


norma

From:                Efraim
Sent:                Tuesday, February 12, 2019 1:26 PM
To:                  Cliff Roberts
Cc:                  Frankr
Subject:             RE: Cliff : Card transaction 02/11/2019 PTS Sale Hold
Attachments:         01.19 5600.pdf; 11 Nov 5600.pdf; 12 Dec 5600.pdf


Mr. Rodriguez will be the Trustee for Mr. Hernandez. The frequency will be 4 to 8 times a month for a period of 12
months.


Bank is BBVA Bancomer
Bank Address: Av. Reforma 76
Mexico City
Account Name: Antonio Juarez Hernandez
Billing Address: Calle 28 LT 6 MZA 28 Smaza 102
                 Cancun, Quintana ROO 77500




Thank you,

Efraim Ochoa
Office Administrator




1111 W. Nolana Ave ~ McAllen, TX 78504
Tel (956) 687‐4363 ~ Fax (956) 687‐6415



From: Cliff Roberts
Sent: Tuesday, February 12, 2019 12:44 PM
To: efraim ochoa
Subject: FW: Cliff : Card transaction 02/11/2019 PTS Sale Hold




From: Cliff Roberts
Sent: Tuesday, February 12, 2019 12:43 PM
To: 'Frank Rodriguez'
Subject: Cliff : Card transaction 02/11/2019 PTS Sale Hold


                                                             1
        Case 2:20-cv-01526-SJF-ARL Document 28-3 Filed 11/20/20 Page 4 of 9 PageID #: 202




Hello Frank,

Here is the requested information needed to complete the sale. No surprise since we had talked

about the process on the first larger than average sale. As we discussed the bank itself will be able

to clear this forced ticket ( no authorization needed) sale.

Call or email with any question or concerns.

Cliff



The following information will be requested from the merchant:

A copy of the invoice for the sale in question listed below.

• The cardholder’s name and billing address.

• Delivery timeframe for product / service.

• Updated projection for future similar activity, to include frequency.

• Three months bank statements

TRANSACTION LIST Date Amount Truncated Card Number 2‐11‐2019 $50,000.00 4555xxxxxxxx7919 PTS Sale Hold




Cliff Roberts, Payments Consultant
(800) 297‐1216 ext 316
(757) 689‐0016 fax
(757) 287‐7316 cell
(757) 213‐7316 direct dial



Ask me about




                                                               2
Case 2:20-cv-01526-SJF-ARL Document 28-3 Filed 11/20/20 Page 5 of 9 PageID #: 203




         FJR              Law Office of Francisco J. Rodriguez
                                      1111 W. Nolana Ave ~ McAllen, TX 78504




                                             February 12, 2019



 Mr. Cliff Roberts/Corp

        RE:    Antonio Juarez Hernandez

 Dear First Card:

       I understand you have requested information regarding a $50,000.00 charge that
 was deposited to my law office IOLTA account.

        The client, Antonio Juarez Hernandez, is an International business person
 interested in projects and businesses in Texas with a BBVA Bancomer Bank Account
 from which he will be funding the projects. He has a representative by the name of
 Nereyda Vega, of 3400 N. McColl Rd., Ste. 25, McAllen, Texas 78504, along with some
 of her associates that will be assisting and advising Mr. Hernandez in his business.

        Mr. Hernandez will be depositing funds into my trust account to pay for the legal
 fees associated in representing him legally in the projects that he will be purchasing
 and/or investing in. Additionally, the funds will be held in trust to purchase properties or
 businesses and/or investing in same.

        Please let me know if you have any further questions.

                                             Very truly yours,



                                             Francisco J. Rodriguez

 :spm




           Tel (956) 687-4363 · Fax (956) 687-6415 · Email: frankr@mcallenlawfirm.com
        Case 2:20-cv-01526-SJF-ARL Document 28-3 Filed 11/20/20 Page 6 of 9 PageID #: 204


norma

From:                Efraim
Sent:                Friday, March 29, 2019 11:02 AM
To:                  Cliff Roberts
Cc:                  Frankr
Subject:             RE: Cliff First Data / Letter to increase monthly volume


Good Morning Cliff, I reminded him this morning and he left to court. When he gets back Ill remind him again.



Thank you,

Efraim Ochoa
Office Administrator




1111 W. Nolana Ave ~ McAllen, TX 78504
Tel (956) 687‐4363 ~ Fax (956) 687‐6415



From: Cliff Roberts
Sent: Friday, March 29, 2019 11:00 AM
To: efraim ochoa
Subject: RE:Cliff First Data / Letter to increase monthly volume

Hi Efrain,

Please remind Frank that First Data would like to move forward of the trust account deposits.
All we will need is a letter requesting a monthly volume of $200,000 and hi ticket of $50,000

Please feel free to email or call with nay questions or concerns.

Cliff




From: efraim ochoa [mailto:efraim@mcallenlawfirm.com]
Sent: Thursday, March 28, 2019 12:38 PM
To: Cliff Roberts
Subject: letter from Fair Data Merchant




                                                             1
     Case 2:20-cv-01526-SJF-ARL Document 28-3 Filed 11/20/20 Page 7 of 9 PageID #: 205

Thank you,

Efraim Ochoa
Office Administrator




1111 W. Nolana Ave ~ McAllen, TX 78504
Tel (956) 687‐4363 ~ Fax (956) 687‐6415




                                             2
     Case 2:20-cv-01526-SJF-ARL Document 28-3 Filed 11/20/20 Page 8 of 9 PageID #: 206


norma

From:                Frankr
Sent:                Friday, March 29, 2019 2:52 PM
To:                  Cliff Roberts
Cc:                  Efraim
Subject:             3-29-19 Increase.pdf
Attachments:         3-29-19 Increase.pdf


Mr. Roberts here is the request for increase of $200,000.00 monthly.
If you have any questions please call my asst. Efraim Ochoa



Francisco J. Rodriguez
LAW OFFICE OF FRANCISCO J. RODRIGUEZ
1111 W. Nolana
McAllen, Texas 78504

Telephone (956) 687‐4363
Facsimile (956) 687‐6415
Email frankr@mcallenlawfirm.com

NOTICE: This e‐mail message and all attachments transmitted with it may contain legally privileged and confidential
information intended solely for the use of the addressee. If the reader of this message is not the intended recipient, you
are hereby notified that any reading, dissemination, distribution, copying, or other use of this message or its
attachments is strictly prohibited. If you have received this message in error, please notify the sender immediately by
telephone (956) 687‐4363) or by electronic mail at frankr@mcallenlawfirm.com and delete this message and all copies
and backups thereof. Thank you.




                                                            1
Case 2:20-cv-01526-SJF-ARL Document 28-3 Filed 11/20/20 Page 9 of 9 PageID #: 207




         FJ R             Law Office of Francisco J. Rodriguez
                                     1111 W. Nolana Ave ~ McAllen, TX 78504




                                              March 29, 2019



 Mr. Cliff Roberts/Corp

        RE:   Antonio Juarez Hernandez

 Dear First Card:

       Our client, Antonio Juarez Hernandez, is an International business person
interested in projects and businesses in Texas with a BBVA Bancomer Bank Account from
which he will be funding the projects. He anticipates transferring funds up to $200,000.00
per month for his projects.

 Accordingly, we request that First Card approve the handling of these sums.

        Please let me know if you have any further questions.

                                            Very truly yours,



                                            Francisco J. Rodriguez

 :spm




          Tel (956) 687-4363 · Fax (956) 687-6415 · Email: frankr@mcallenlawfirm.com
